           Case
           Case 21-32156
                21-32156 Document
                         Document 41
                                  48 Filed
                                     Filed on 07/14/21
                                           in TXSB     in TXSB Page
                                                    on 07/15/21 Page 11 of
                                                                        of 44




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                           ENTERED
                                                                                                               07/15/2021
                                                                §
In re:                                                          §       Chapter 11
                                                                §
AGILON ENERGY HOLDINGS II LLC, et al.                           §       Case No. 21-32156 (MI)
                                                                §
                         Debtors.1                              §       (Jointly Administered)
                                                                §

          AMENDED ORDER (I) AUTHORIZING THE DEBTORS’ TO CONTINUE
         INSURANCE COVERAGE ENTERED INTO PREPETITION AND SATISFY
              PREPETITION OBLIGATIONS RELATED THERETO AND
                       (II) GRANTING RELATED RELIEF
                              [Relates to Dkt. No. 37]

          Upon the Debtors’ Emergency Motion for Entry of an Order (i) Authorizing the Debtors

to Continue Insurance Coverage Entered into Prepetition and Satisfy Prepetition Obligations

Related Thereto and (ii) Granting Related Relief (the “Motion”)2 filed by the debtors and debtors

in possession (collectively, the “Debtors” ); this Court having determined that it has jurisdiction

over this matter, that this is a core proceeding, that venue of this proceeding and the Motion in

this district is proper; and this Court having authority to enter a final order; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors, their estates

and creditors; and this Court having found that the Debtors’ notice of the Motion was proper and

adequate under the circumstances and that no other notice is necessary; and upon the record

herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

1
    The debtors and debtors in possession these chapter 11 cases (the “Bankruptcy Cases”), along with the last four
    digits of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389)
    (“Agilon”), Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City
    Power LLC (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’
    mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                          1
93133611v.1
         Case
         Case 21-32156
              21-32156 Document
                       Document 41
                                48 Filed
                                   Filed on 07/14/21
                                         in TXSB     in TXSB Page
                                                  on 07/15/21 Page 22 of
                                                                      of 44




        1.     The Debtors are authorized to continue and honor the terms of the Premium

Financing Agreement identified on Exhibit 1 to the Motion, and to the extent applicable, the

terms of the Insurance Policy, and to pay all pre- and post-petition amounts that may be or may

come due in connection therewith, including the $66,248.68 due under the Premium Financing

Agreement, provided, however, the Debtors will notify the United States Trustee and any

statutory committee appointed in these cases if Debtors renew, amend, supplement, extend,

terminate, replace, increase, or decrease existing insurance or change insurance carriers, enter

into any new premium financing agreements, or obtain additional insurance coverage.

        2.     The Debtors are further authorized, but not directed, to reuse, extend, renew,

rollover, replace, or obtain new Insurance Policies, and to take all appropriate actions in

connection therewith, in the ordinary course of business.

        3.     The Debtors shall maintain a matrix/schedule of payments made pursuant to this

Order, including the following information: (a) the names of the payee; (b) the date and amount

of the payment; (c) the category or type of payment, as further described and classified in the

Motion. Debtors shall provide a copy of such matrix/schedule to the U.S. Trustee and any

statutory committee appointed in these chapter 11 cases every 30 days beginning upon entry of

this Order.

        4.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

or validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in the Motion or any order


                                                 2
93133611v.1
         Case
         Case 21-32156
              21-32156 Document
                       Document 41
                                48 Filed
                                   Filed on 07/14/21
                                         in TXSB     in TXSB Page
                                                  on 07/15/21 Page 33 of
                                                                      of 44




granting the relief requested by the Motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; (f) an admission as to the validity, priority, enforceability, or perfection of any lien on,

security interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver or

limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy Code or

any other applicable law; or (h) a concession by the Debtors that any liens (contractual, common

law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion

are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens.

        5.     Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this Final Order shall create any rights in favor of, or enhance the status of any

claim held by, any person to whom any obligations under the Insurance Policy are owed,

including Bank Direct.

        6.     Notwithstanding anything else contained herein, (a) any relief granted herein,

including any payment to be made or authorization contained hereunder, shall be subject in all

respects to the terms and conditions of, including all requirements imposed upon the Debtors

under, any interim or final order of the Court in these chapter 11 cases approving the post-

petition secured financing facility and authorizing the use of cash collateral (as may be modified,

amended or supplemented, the “Financing Orders”) (including, without limitation, the budget

required in connection therewith)) and the post-petition financing credit documents approved

therein and (b) to the extent there is any inconsistency between the terms and conditions of such

Financing Orders or DIP Credit Documents and any action taken or proposed to be taken


                                                  3
93133611v.1
              Case
              Case 21-32156
                   21-32156 Document
                            Document 41
                                     48 Filed
                                        Filed on 07/14/21
                                              in TXSB     in TXSB Page
                                                       on 07/15/21 Page 44 of
                                                                           of 44




   hereunder, the terms and conditions of such Financing Orders or DIP Credit Documents shall

   control.

           7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

           8.      Notice of the Motion as provided therein shall be deemed good and sufficient

   notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

   Local Rules are satisfied by such notice.

           9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

   are immediately effective and enforceable upon its entry.

           10.     The Debtors are authorized to take all actions necessary to effectuate the relief

   granted in this Order in accordance with the Motion.

           11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

   related to the implementation, interpretation, and enforcement of this Order.

    SIGNED: ____________________, 2021
Signed: July 15, 2021
        October  17, 2018

                                                    ____________________________________
                                                 Marvin Isgur      Marvin Isgur
                                                         United States Bankruptcy
                                                 United States Bankruptcy Judge Judge




                                                     4
   93133611v.1
